In re Range, Warren J.; —Plaintiff(s); applying for supervisory, remedial and mandamus writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “E”, No. 12-80-1044.
The relator represents that the district court has failed to act timely on a motion he has filed for post conviction relief. Relator also represents that his application has been answered by the district attorney’s office and that he has filed a traverse to that answer. If relator’s representations are correct, the district court is ordered to consider and act on the motion.